Mabston J.
A hearing and determination was had in the probate court upon the final account of Morrill as administrator of the estate of the deceased.
Morrill feeling aggrieved took an appeal to the circuit court, in which he set forth that the probate court did adjudge and decree that certain items in his report contained be disallowed, setting forth the items, and added: “Now therefore the undersigned Charles M. Morrill, administrator aforesaid, feeling himself aggrieved by the decision and determination of the said judge of probate, as to so much and such part of his finding as appears above, does hereby appeal therefrom, to the circuit court for the county of Van Burén.”
The statute authorizes any person aggrieved by any order, sentence, decree or denial of a judge of probate to appeal therefrom. § 5216. This clearly does not authorize or permit an appeal to be taken from the dis-allowance of certain items in an account. The appeal must be taken from the order, which brings up the entire matter and permits a re-hearing upon each and every item in the account.
We regret that the case must be disposed of in this way, as we are of opinion that upon a full re-hearing in the circuit, a judgment would be obtained for a much larger amount against the administrator than was obtained, unless a showing different from that made by the record in this case were made in the probate court.
The circuit court obtained no jurisdiction under the appeal taken, and the judgment rendered in that court *702must be reversed. Costs of the circuit court and of this court will be allowed against Morrill individually, and not to be paid out of the funds of the estate in his hands.
The other Justices concurred.